Filed 7/18/13 P. v. Williams CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062225

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE317744)

PAUL KENNETH WILLIAMS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Charles W.

Ervin, Judge. Affirmed.



         Johanna R. Pirko, for Defendant and Appellant, under appointment by the Court of

Appeal.

         Kamala D. Harris, Attorney General for the Plaintiff and Respondent.
                          BACKGROUND AND DISCUSSION

       Paul Kenneth Williams pleaded guilty to a misdemeanor charge of violating a

court order (Pen. Code, § 273.6, subd. (a)), and a felony charge of possession of a

controlled substance (Health and Saf. Code, § 11377, subd. (a)). In exchange, the People

dismissed charges that he made a criminal threat (Pen. Code, § 422), and committed

cruelty to three different children by endangering their health (Pen. Code, § 273a, subd.

(b)). Under People v. Cruz (1988) 44 Cal.3d 1247 (Cruz), Williams agreed to waive his

right to withdraw his guilty plea if he was arrested for another crime. At a hearing, the

court questioned Williams regarding the factual basis for the plea, and he pleaded guilty

as noted on the plea form.

       The court declined Williams's request to reduce the felony count to a

misdemeanor, noting that in the interim period between the plea bargain hearing and

sentencing, Williams was arrested "on another domestic violence type charge," thus

implicating Williams's Cruz waiver. The court suspended imposition of sentence and

granted Williams probation for three years on condition that he serve 365 days in jail and

pay certain fines. Williams appeals. We affirm.

       Appointed counsel has filed a brief summarizing the facts and proceedings below.

Counsel presents no argument for reversal but asks that this court review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to Anders v.

California (1967) 386 U.S. 738, counsel refers to possible but not arguable issues of

whether: (1) Williams's guilty plea was constitutionally valid; (2) there was a proper

factual basis for the plea; (3) the trial court abused its discretion in concluding Williams's

                                              2
new arrest constituted a "clear and obvious Cruz waiver violation"; and (4) the court

abused its discretion in denying Williams's motion to reduce the felony conviction to a

misdemeanor.

      We granted Williams permission to file a brief on his own behalf. He has not

responded. Our review of the entire record pursuant to People v. Wende, supra, 25

Cal.3d 436 and Anders v. California, supra, 386 U.S. 738, including the possible issues

referred to by appellate counsel and the circumstances surrounding the court's taking of

the plea, has disclosed no reasonably arguable appellate issues. Competent counsel has

represented Williams on this appeal.




                                            3
                                  DISPOSITION

      The judgment is affirmed.




                                                O'ROURKE, Acting P. J.

WE CONCUR:


AARON, J.


IRION, J.




                                       4